Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 11/17/2020.
Claims 1-7 are pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umetani et al., (JP 2013188100 A).

Regarding claims 1 and 5, Umetani discloses:

A power control system configured to exchange electric power with a battery pack (see Fig. 1, see Spec, a configuration of a charge / discharge control apparatus 100 according to the embodiment. In the battery cell charge / discharge control apparatus 100 according to the embodiment, charge / discharge of an assembled battery in which a plurality of battery cells 1, 2, 3, 4 are connected in series is controlled.....), the battery pack including: 
an assembled battery including a plurality of cells (see Fig. 1, see Spec, a configuration of a charge / discharge control apparatus 100 according to the embodiment. In the battery cell charge / discharge control apparatus 100 according to the embodiment, charge / discharge of an assembled battery in which a plurality of battery cells 1, 2, 3, 4 are connected in series is controlled.....); 
a voltage sensor configured to detect voltages of the cells (see spec, Charging power supply 10 having a DC / DC converter function for charging, ammeters 21, 22, 23, 24 for monitoring respective currents of battery cells 1, 2, 3, 4, and battery cells 1, 2, 3 , 4 for controlling charging / discharging of 4....); and 
a current sensor configured to detect a current input to or output from the cells (see spec, Charging power supply 10 having a DC / DC converter function for charging, ammeters 21, 22, 23, 24 for monitoring respective currents of battery cells 1, 2, 3, 4, and battery cells 1, 2, 3 , 4 for controlling charging / discharging of 4....), the power control system comprising: 
a power conversion device configured to charge and discharge the assembled battery (see Fig. 1, see spec, Charging power supply 10 having a DC / DC converter function for charging, ammeters 21, 22, 23, 24 for monitoring respective currents of battery cells 1, 2, 3, 4, and battery cells 1, 2, 3 , 4 for controlling charging / discharging of 4....); and 
a controller configured to control the power conversion device, wherein the battery pack is configured to output a variation of a state-of-charge value among the cells to the controller, the variation being determined based on at least one of a detection result from the voltage sensor or a detection result from the current sensor (see Spec, The determination unit 132 determines the charge / discharge control value of the assembled battery using the history information acquired by the history information acquisition unit 131. At this time, the determination unit 132 sets a value including a predetermined margin value from the use limit value of the battery cell as the charge / discharge control value...., the control unit 133 controls charging / discharging of the assembled battery based on the charge / discharge control voltage value determined by the determination unit 132. Specifically, when the charge / discharge control value is a charge / discharge voltage value, the control unit 133 determines that the lowest voltage battery cell having the lowest voltage among the plurality of battery cells during charge is the charge / discharge control voltage value.....), and 
the controller is configured to control the power conversion device such that a maximum state-of-charge value among a plurality of the state-of-charge values of the cells calculated based on an output of the battery pack is lower than an upper limit of a predetermined state-of-charge range and a minimum state-of-charge value among the state-of-charge values of the cells is higher than a lower limit of the predetermined state-of-charge range, the maximum state-of-charge value and the minimum state-of-charge value being values based on the variation (see Spec, The determination unit 132 determines the charge / discharge control value of the assembled battery using the history information acquired by the history information acquisition unit 131. At this time, the determination unit 132 sets a value including a predetermined margin value from the use limit value of the battery cell as the charge / discharge control value...., the control unit 133 controls charging / discharging of the assembled battery based on the charge / discharge control voltage value determined by the determination unit 132. Specifically, when the charge / discharge control value is a charge / discharge voltage value, the control unit 133 determines that the lowest voltage battery cell having the lowest voltage among the plurality of battery cells during charge is the charge / discharge control voltage value.....).

Regarding claim 2, Umetani discloses:
wherein the controller is configured to: calculate a first representative state-of-charge value based on one of the maximum state-of-charge value and the minimum state-of-charge value and based on a difference between the maximum state-of-charge value and the minimum state-of-charge value (see Spec, Different values may be used. When the upper limit side margin value and the lower limit side margin value are different from each other, each value and distribution may be determined based on the assembled battery history information.....), the first representative state-of-charge value being a single state-of-charge value representative of the state-of-charge values of the cells; and TSN201907505US00 TFN190667-US 25 control the power conversion device such that the first representative state-of-charge value is equal to or lower than the upper limit and equal to or higher than the lower limit (see Spec, The determination unit 132 determines the charge / discharge control value of the assembled battery using the history information acquired by the history information acquisition unit 131. At this time, the determination unit 132 sets a value including a predetermined margin value from the use limit value of the battery cell as the charge / discharge control value...., the control unit 133 controls charging / discharging of the assembled battery based on the charge / discharge control voltage value determined by the determination unit 132. Specifically, when the charge / discharge control value is a charge / discharge voltage value, the control unit 133 determines that the lowest voltage battery cell having the lowest voltage among the plurality of battery cells during charge is the charge / discharge control voltage value.....).

Regarding claim 3, Umetani discloses:
wherein the controller is configured to calculate the first representative state-of-charge value such that: the first representative state-of-charge value is equal to the lower limit when the minimum state-of-charge value is equal to the lower limit; the first representative state-of-charge value is equal to the upper limit when the minimum state-of-charge value is equal to a value obtained by subtracting the difference from the upper limit; and the first representative state-of-charge value increases monotonously between the lower limit and the upper limit (see Spec, the control means 133 stops charging when the cell A (minimum voltage battery cell) having the lowest voltage among the plurality of battery cells reaches the use upper limit voltage of 2.9V. To do. Moreover, at the time of the discharge shown in FIG.7 (b), when the cell B (maximum voltage battery cell) with the highest voltage among several battery cells becomes 1.1V which is a use lower limit voltage..........., the upper limit side margin value (X1) and the lower limit side margin value (X2) are the same value. However, the upper limit side margin value and the lower limit side margin value are not limited thereto. Different values may be used. When the upper limit side margin value and the lower limit side margin value are different from each other,.....).



Regarding claims 6 and 7, Umetani discloses:
An electric powered vehicle (see Fig. 1, see Spec, a configuration of a charge / discharge control apparatus 100 according to the embodiment. In the battery cell charge / discharge control apparatus 100 according to the embodiment, charge / discharge of an assembled battery in which a plurality of battery cells 1, 2, 3, 4 are connected in series is controlled.....) comprising: 
a battery system (see Fig. 1, see Spec, a configuration of a charge / discharge control apparatus 100 according to the embodiment. In the battery cell charge / discharge control apparatus 100 according to the embodiment, charge / discharge of an assembled battery in which a plurality of battery cells 1, 2, 3, 4 are connected in series is controlled.....); and TSN201907505US00 TFN190667-US 
27 a power control system configured to exchange electric power with the battery system, wherein the battery system includes: an assembled battery including a plurality of cells (see Fig. 1, see Spec, a configuration of a charge / discharge control apparatus 100 according to the embodiment. In the battery cell charge / discharge control apparatus 100 according to the embodiment, charge / discharge of an assembled battery in which a plurality of battery cells 1, 2, 3, 4 are connected in series is controlled.....); 
a voltage sensor configured to detect voltages of the cells (see spec, Charging power supply 10 having a DC / DC converter function for charging, ammeters 21, 22, 23, 24 for monitoring respective currents of battery cells 1, 2, 3, 4, and battery cells 1, 2, 3 , 4 for controlling charging / discharging of 4....); 
a current sensor configured to detect a current input to or output from the cells (see spec, Charging power supply 10 having a DC / DC converter function for charging, ammeters 21, 22, 23, 24 for monitoring respective currents of battery cells 1, 2, 3, 4, and battery cells 1, 2, 3 , 4 for controlling charging / discharging of 4....); and 
a first controller configured to receive detection results from the voltage sensor and the current sensor (see Fig. 1, see Spec,  The history information acquisition unit 131 acquires the assembled battery history information. The history information is, for example, the battery capacity change history after the start of use of the assembled battery or the voltage value when fully charged.....), the power control system includes: 
a power conversion device configured to charge and discharge the assembled battery (see Fig. 1, see spec, Charging power supply 10 having a DC / DC converter function for charging, ammeters 21, 22, 23, 24 for monitoring respective currents of battery cells 1, 2, 3, 4, and battery cells 1, 2, 3 , 4 for controlling charging / discharging of 4....); and 
a second controller configured to control the power conversion device, the first controller is configured to output a variation of a state-of-charge value among the cells to the second controller, the variation being determined based on at least one of a detection result from the voltage sensor or a detection result from the current sensor (see Fig. 1, see spec, the control unit 133 controls charging / discharging of the assembled battery based on the charge / discharge control voltage value determined by the determination unit 132. Specifically, when the charge / discharge control value is a charge / discharge voltage value, the control unit 133 determines that the lowest voltage battery cell....), and 
the second controller is configured to control the power conversion device such that a maximum state-of-charge value among a plurality of the state-of-charge values of the cells calculated based on an output of the first controller is lower than an upper limit of a predetermined state-of-charge range and a minimum state-of-charge value among the state-of-charge values of the cells is higher than a lower limit of the predetermined state-of-charge range, the maximum state-of-charge value and the minimum state-of-charge value being values based on the variation (see Spec, The determination unit 132 determines the charge / discharge control value of the assembled battery using the history information acquired by the history information acquisition unit 131. At this time, the determination unit 132 sets a value including a predetermined margin value from the use limit value of the battery cell as the charge / discharge control value...., the control unit 133 controls charging / discharging of the assembled battery based on the charge / discharge control voltage value determined by the determination unit 132. Specifically, when the charge / discharge control value is a charge / discharge voltage value, the control unit 133 determines that the lowest voltage battery cell having the lowest voltage among the plurality of battery cells during charge is the charge / discharge control voltage value.....).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the limitation as in claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851